Per Curiam.

There is no doubt that the negro was the property of the plaintiff, and had run away from service into Vermont. He was held to service or labour under the laws of this state, when he escaped, and the escape did not discharge him, but the master was entitled to reclaim him in the state to which hé had fled. This is according to a provision in the constitution of the United States, (art. 4. s. 2.) and the act of congress of the 12th of February, 1793, (Laws United States, vol. 2. 165.) prescribes the mode of reclaiming the slave. It not only gives a penalty against any person who shall knowingly and willingly obstruct the claimant in the act of reclaiming the fugitive, but saves to such claimant “ his right of action for any injury” he may receive by such obstruction. The plaintiff was, therefore, in the exercise of a right when he proceeded to reclaim the slave, and the single question is, whether the defendant is not responsible in trespass, for rescuing the slave, though he did it under the form and colour of an attachment for a debt alleged to have been contracted with him by the slave. The negro, being a slave, was incapable of contracting, so as to impair the right of his master to reclaim him. A contrary doctrine would be intolerablé, so far as respects the security of the owner’s right, and would go to defeat the provision altogether. The defendant, therefore, contracted with the negro, and sued out the attachment, at his peril. It was a fraud upon the master’s right. The fact being established that the negro was a fugitive slave, the attachment was no justification to the parly who caused it to be *70sued out. This must have been so adjudged, if the point had been raised in Vermont, because the entering into a contract with such slave, and the endeavour to hold him under that contract, contravened the law of the United States, which protects the master or owner of fugitive slaves in all his rights, as such owner. If the slave had committed any public offence in Vermont, and had been detained under the authority of the government of that state, the case would have been different, and the right of the master must have yielded to a paramount right. But the interference of any private individual, by suing out process, or otherwise, under the pretence of a debt contracted by the negro, was an act illegal and void.
There can be no objection to an action of trespass being brought here, though the act happened out of the state. The injury concerned the rights of personal property. The act was not a public offence, nor did it touch the rights of real property. It was of a transitory nature; and it is an established principle that such personal actions may be laid where the defendant is to be found&emdash;sequuntur forum rei. This was the doctrine in the cases of Mostyn v. Fabrigas, (Cowp. 361.) and of Rafael v. Verelst, (2 Black-Rep. 1055.)
A new trial is, therefore, awarded, with costs' to abide the event.
Motion granted.